


Exhibit 10.61
Amendment No. 2 to Expansion Agreement


This amendment to the Expansion Agreement (this “Amendment”) is made and entered
into as of the 24th day of January, 2012 (the “Execution Date”), by and between
Amgen Inc., a Delaware corporation with a place of business at 1 Amgen Center
Drive, Thousand Oaks, CA 91320 (“Amgen”), and Glaxo Group Limited, registered in
England as company number 305979, doing business as “GlaxoSmithKline” and having
its principal office at Glaxo Wellcome House, Berkley Avenue, Greenford,
Middlesex, UB6 0NN, United Kingdom (“GSK”).


WITNESSETH:


WHEREAS, GSK and Amgen entered into an Expansion Agreement dated July 27, 2009
(the “Agreement”), governing GSK's rights to develop and commercialize Ivory in
the Expansion Territory; and
    
WHEREAS, the Parties desire to amend the Agreement with respect to certain
matters relating to Product Trademarks and brand security, among other things,
pursuant to Section 13.19 of the Agreement, as set forth below.


NOW THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, the Parties agree as follows:


1.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.



2.
Section 4.7 is hereby deleted in its entirety and replaced with the following
language:



“Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto. The Parties will develop and implement an
anti-counterfeiting strategy with respect to Ivory in the Expansion Territory,
including the following elements: (i) agreement on a counterfeit incident
management process enabling the most effective response to incidents of
suspected counterfeit Ivory and (ii) using a risk-based approach, identification
of countries in the Expansion Territory where GSK will record its right to use
the Product Trademark with the applicable governmental customs authority and
provide authority training. Notwithstanding the foregoing, if GSK is not legally
permitted to record its right to use the Product Trademark with the applicable
Governmental Authority in a particular country, then GSK will take such steps as
reasonably necessary to enable Amgen to file such customs recordals using a law
firm mutually acceptable to the Parties, and in such case, Amgen will authorize
such law firm to notify both GSK and Amgen of suspected counterfeit Ivory in the
applicable country. The Parties will share the costs of customs recordals and
training to the extent the Parties agree on where to register the Product
Trademarks. In the event the Parties cannot reach consensus, either Party may
record the Product Trademark and conduct training at its sole expense. In the
event that a Party becomes aware of suspected counterfeit Ivory in the Expansion
Territory, the Party with such knowledge shall promptly notify the other
Party in writing using reasonable efforts to do so within five (5) business
days, except in cases where local law requires a more prompt response (e.g.,
with respect to an inquiry from a local customs authority wherein response times
may be very short), in which case the Parties shall endeavor to
give written notice more promptly. After such written notice, the Parties shall
confer and endeavor to reach consensus as to a mutually acceptable response to
the counterfeit Ivory in accordance with the counterfeit incident management
process agreed to by the Parties. Such response may include further
investigation, referral to drug regulatory authorities and/or law
enforcement, cooperation with customs authorities, test purchases, obtaining of
legal advice, sending a cease and desist letter and/or a decision not to take
any action.  To the extent the Parties agree on a course of action, the Parties
will share the costs of any action taken in response to such counterfeit Ivory.
In the event that the Parties cannot reach consensus as to the response to the
counterfeit Ivory within sixty (60) days after written notice, or sooner if
specifically required to preserve the right to act under Applicable Law, the
Parties agree as follows: (i) GSK will have the first right to take action at
GSK's sole expense with respect to such counterfeit Ivory, but only based on the
GSK Housemarks and Product Trademarks, and shall not assert or otherwise rely on
the Amgen Trademarks without Amgen's prior written consent; and (ii) Amgen will
have the second right to take action at Amgen's sole expense with respect to
such counterfeit Ivory where GSK decides not to act, but only based on the
Product Trademarks and Amgen Housemarks, and shall not assert or otherwise rely
on the GSK Housemarks without GSK's prior written consent; provided, that, in
each case, the other Party will take reasonable steps, if and as directed by the
Party wanting to take action and at such Party's sole expense,, with respect to
such suspected counterfeit Ivory. For the sake of clarity, nothing in this
Section 4.7 shall in any way limit, nor is intended to so limit, the rights of
Amgen with respect to any portion of the Ivory Intellectual Property as provided
in other provisions of this Agreement, unless expressly agreed by the Parties in
writing.”

1

--------------------------------------------------------------------------------






3.
The first sentence of Section 8.8.3 (GSK Secondary Enforcement) is hereby
amended to read as follows:



“In the event Amgen does not commence an Enforcement Action in accordance with
Section 8.8.2 (Amgen Primary Enforcement), or otherwise take action to abate any
alleged material infringement or misappropriation of any Ivory Intellectual
Property within sixty (60) days (or, with respect to the Product Trademarks,
such shorter time period under Applicable Law as is necessary to preserve the
Parties' rights under this Agreement to bring such Enforcement Action, as
reasonably demonstrated by GSK) after GSK requests Amgen to do so in writing
(or, if later, within sixty (60) days (or, with respect to the Product
Trademarks, such shorter time period referred to above) after such Enforcement
Action can viably be brought by Applicable Law (as, for example, in the case of
expiration of a clinical trial exemption to patent infringement)), GSK will be
entitled to bring and prosecute such Enforcement Action in the Expansion
Territory at GSK's sole cost and Amgen will cooperate with GSK at GSK's request
(and GSK will reimburse all reasonable, documented, out-of-pocket expenses
incurred by Amgen in connection therewith).”
   
4.
The first sentence of Section 8.11.3.1 (Trademark Licenses) (To GSK) is hereby
amended to read as follows:



“Amgen hereby grants to GSK a non-exclusive, royalty-free license to use the
Product Trademarks and Amgen Housemarks (i) as set forth in the Promotional
Materials and other materials provided to it by Amgen, solely to market and
promote Ivory in the Expansion Scope in accordance with the Expansion Brand
Plan, applicable Launch Plan and this Agreement, and (ii) to the extent
permissible in accordance with Applicable Law, on the labeling, packaging and
package inserts for Ivory solely with the concurrent use of the GSK Housemarks
in the Expansion Scope; in each case, during the period that GSK has rights to
promote Ivory hereunder.”


5.
Section 8.11.5 is hereby deleted in its entirety and replaced with the following
language:



“Infringement. GSK and Amgen will monitor the Product Trademarks for infringing
uses within the Expansion Scope consistent with its monitoring of product
trademarks for its other products in the Expansion Territory. Each Party will
give the other prompt notice of any infringement or threatened infringement of
any of the Product Trademarks of which it becomes aware. Amgen will have the
first right, but not the obligation, to bring an Enforcement Action in the
Expansion Territory, at Amgen's sole cost with respect to the Product Trademarks
as provided in Section 8.8.2. Notwithstanding anything to the contrary in
Sections 8.8.2 or 8.8.3, if Amgen does not commence an Enforcement Action in
relation to the Product Trademarks in accordance with Section 8.8.2, or
otherwise take action to abate any alleged material infringement or
misappropriation of any of the Product Trademarks within sixty (60) days or such
shorter time period under Applicable Law as is necessary to preserve the
Parties' rights under this Agreement to bring such Enforcement Action, as
reasonably demonstrated by GSK, after GSK requests Amgen to do so in writing,
GSK will be entitled to bring and prosecute such Enforcement Action in the
Expansion Territory at GSK's sole cost and Amgen will cooperate with GSK at
GSK's request (and GSK will reimburse all reasonable, documented, out-of-pocket
expenses incurred by Amgen in connection therewith).”


6.
A new Section 10.1.8 is hereby added to Section 10.1 (Mutual Representations and
Warranties) of the Agreement as follows:



“Its so-called Detailed Description of Pharmacovigilance System (“DDPS”) as
provided to the other Party is an accurate representation of the providing
Party's pharmacovigilance system as of the time the DDPS was provided.”


7.
The Parties agree to add Macau to the list of Initial Countries and Designated
Countries.



8.
Notwithstanding Section 3.3 (Launch Plans) of the Agreement, the Parties agree
that GSK is not required to provide Launch Plans for the following countries:
Albania, Afghanistan, Armenia, Azerbaijan, Georgia, Ghana, Iraq, Kyrgyzstan,
Macau, Moldova, Namibia, Nigeria, Uzbekistan and Yemen (and any other countries
within the Reserved Territory designated as such by the unanimous vote of the
ESC (without the ability of GSK to make the decision in the event of a deadlock)
from time to time) (the “Additional Countries”) and to move the Additional
Countries from the Reserved Territory into the Expansion Territory. For the
purpose of Section A.1 (Fixed Amount) of the Supply Pricing Schedule of this
Agreement and the Supply Agreement entered into by the Parties dated September
10, 2010, the “Per mg Price” for each of the Additional Countries, on a
country-by-country basis, will be the price equal to the expected net selling
price, as established in accordance with the terms and conditions of this
Agreement, for commercial sale of Ivory in the applicable country, divided by
the total milligrams of the Ivory SKU contemplated for such country. If more
than one list price or more than one Ivory SKU are contemplated, the Parties
will agree upon a single “Per mg Price” to apply to all Ivory SKUs supplied for
such country. No clinical development activities are currently envisaged by the
Parties as


2

--------------------------------------------------------------------------------




necessary in order to commercialize Ivory in any such Additional Country;
however, the Parties acknowledge that if in the future GSK believes development
activities are required or advisable with respect to the commercialization of
Ivory in any such Additional Country, it will have the right to propose such
activities (together with a reasonably detailed description thereof) to the EDC
in accordance with Section 5.1.1 (Development Activities) (Updates) of the
Agreement.


9.
The Parties agree to remove Gibraltar from the list of Initial Countries, as it
will be added to the list of countries set forth on the Collaboration Territory
Schedule by an amendment to the Collaboration Agreement of even date herewith.



10.
The Parties agree that South Africa was deemed part of the Excluded Territory as
of May 11, 2010.



11.
All other terms, conditions and provisions of the Agreement shall remain in full
force and effect except as otherwise provided herein. All references to the
“Agreement” therein shall mean the Agreement as amended by this Amendment.



12.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute a single instrument.



13.
This Amendment will be governed by, and enforced and construed in accordance
with, the laws of the State of New York without regard to its conflicts of law
provisions. The United Nations Convention for the International Sale of Goods
will not apply to the transactions contemplated herein.



  


[Remainder of page intentionally left blank - signature page to follow]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives.


AMGEN INC.


By: /s/ Rolf K. Hoffmann_______________


Name: Rolf K. Hoffmann


Title: Senior Vice President
International Commercial Ops




GLAXO GROUP LIMITED




By: /s/ Paul Williamson_________________


Name: Paul Williamson


Title: Corporate Director



4